DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A and Species I in the reply filed on 08 July 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg.




Benham is silent on a drain tray being terminally connected to the perimeter frame; and the perimeter frame being positioned into the drain tray; a first plurality of plug holder openings traversing through the first pane; and a second plurality of plug holder openings traversing through the second pane.
 However, Silverberg teaches the general knowledge of one of ordinary skill in the art that it is known to provide a wall with a drain tray being terminally connected to the perimeter frame (Silverberg Fig. 10 #74 and #43); and the perimeter frame being positioned into the drain tray; a first plurality of plug holder openings traversing through the first pane and a second plurality of plug holder openings traversing through the second pane (Silverberg Fig.6 and 7 #30).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Benham with the teachings of Silverberg at the time of the invention to create a natural display as taught by Silverberg.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. (It would have been obvious to one of ordinary skill in the art to substitute the insulation material of Benham with the insulation material of Silverberg #42; the modification is merely the simple substitution of one known material for another obtain predictable results; in addition the insulation of Benham is not required). Benham is merely modified by the teachings of Silverberg that it is known merely to 
Regarding Claim 4, Benham as modified teaches comprises: a drain channel being formed into the drain tray; and the drain channel traversing along the drain tray (Silverberg paragraph [0070]-[0071]).
Regarding Claim 13, Benham as modified teaches a plurality of plant holders (Silverberg #50); and each of the plurality of plant holders being positioned into one of the first plurality of plug holder openings or one of the second plurality of plug holder openings.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2015/0345152 to Libreiro.
Regarding Claim 2, Benham as modified is silent on a first plurality of pins and a second plurality of pins; the first plurality of pins traversing through the first pair of flanges and the first pane; and the second plurality of pins traversing through the second pair of flanges and the second pane.
However, Libreiro teaches the general knowledge of one of ordinary skill in the art that it is known to provide a first plurality of pins and a second plurality of pins; the first plurality of pins traversing through the first pair of flanges and the first pane; and the second plurality of pins traversing through the second pair of flanges and the second pane (Libreiro Fig. 4A and 6E).  
It would have been obvious to one of ordinary skill in the art to further modify the teachings of Benham with the teachings Libreiro at the time of the invention to prevent sliding as taught by Libreiro.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
s 3, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2010/002492 to Kertz.
Regarding Claim 3, Benham as modified is silent on the drain tray comprises a first lateral wall and a second lateral wall; the first lateral wall being angularly offset from the first pane; and the second lateral wall being angularly offset from the second pane.  However, Kertz teaches a drain tray that comprises a first lateral wall and a second lateral wall; the first lateral wall being angularly offset from the first pane; and the second lateral wall being angularly offset from the second pane (Kertz #94).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Benham with the teachings of Kertz at the time of the invention to accommodate moving and more than one panel at a time.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 11, Benham as modified teaches comprises: a one or more panel hangers; and the one or more panel hangers being adjacently connected to the perimeter frame (Kerta Fig. 8 and 2 #30, #64).
Regarding Claim 12, Benham as modified teaches the one or more panel hangers being positioned opposite the drain tray, along the first pane and the second pane (Fig. 8 #30 above #94.

Claims 5, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg as applied to claim 1 above, and further in view of U.S. Patent No. 8,966,819 to Cosmann.
Regarding Claims 5, 6, 7, 8, Benham as modified is silent on a recessed drain-mounting point being formed into the drain tray; and the recessed drain-mounting point being terminally positioned along the drain tray.  However, Cosmann teaches the general knowledge of one of .

Claims 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2010/0146855 to Ma
Regarding Claims 14 and 15, Benham as modified is silent on the plurality of plant holders comprising a face plate, a retention ledge, an anti-tilt lip, and a panel mating surface; the panel mating surface being positioned adjacent to the face plate; the retention ledge being positioned adjacent to the panel mating surface opposite the face plate; and the anti-tilt lip being terminally positioned from the retention ledge.
However, Ma teaches a face plate (Ma Fig. 3 #42), a retention ledge (Ma Fig. 3 top #22), an anti-tilt lip (Ma Fig. 3 #24), and a panel mating surface Ma Fig. 3 #22); the panel mating surface being positioned adjacent to the face plate; the retention ledge being positioned adjacent to the panel mating surface opposite the face plate; and the anti-tilt lip being terminally positioned from the retention ledge (Ma Fig. 3 and 4).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Benham with the teachings of Ma at the time of the invention for desired plant accommodation and soil retention when applicable as 
Regarding Claim 16, Benham as modified teaches each of the plurality of plant holders comprising a retention ledge, an anti-tilt lip, a first nutrient opening (Ma Fig. 3 #231), and a second nutrient opening (Ma Fig. 5 #211); the first nutrient opening being positioned in between the retention ledge and the anti-tilt lip; and the second nutrient opening traversing through the anti-tilt lip.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg as applied to claim 1 above, and further in view U.S.Patent No. 8,505,238 to Luebbers et al.
Regarding Claims 9 and 10, Benham as modified is silent on a plurality of supply tubes; and the plurality of supply tubes being positioned in between the first pane and the second pane; each of the plurality of supply tubes comprising a plurality of spray nozzles; the plurality of spray nozzles being positioned along the plurality of supply tubes; and the plurality of spray nozzles being positioned adjacent to the first plurality of plug holder openings and the second plurality of plug holder openings.
However, Luebbers teaches a plurality of supply tubes; and the plurality of supply tubes being positioned in between the first pane and the second pane; each of the plurality of supply tubes comprising a plurality of spray nozzles; the plurality of spray nozzles being positioned along the plurality of supply tubes; and the plurality of spray nozzles being positioned adjacent to the first plurality of plug holder openings and the second plurality of plug holder openings (Luebbers Fig. 2 and 4 #16, #16A, #16B).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Benham with the teachings of Leubbers at the time of the invention fluid dispensing/distribution to promote plant development as taught by Leubbers.  .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg as applied to claim 1 above, and further U.S. Patent Pub. No. 2009/0100760 to Ewing.
Regarding Claim 18, Benham as modified is silent on a pair of mounting assemblies.  However, Ewing teaches a pair of mounting assemblies (Ewing Fig. 2 #22 and #33), each of the pair of mounting assemblies comprising a pair of support posts (Ewing vertical sides #22 and #33), a roller carriage channel (Ewing Fig. 2 #24 and #42), a roller bearing hanger (Ewing Fig. 2 #52 and #41), and a panel support (Ewing Fig. 2 #32 and #43); the roller carriage channel being perpendicularly connected in between the pair of support posts; the roller bearing hanger being slidably positioned within the roller carriage channel; the panel support being adjacently connected to the roller carriage channel; and the perimeter frame being adjacently connected to the panel support.  It would have been obvious to one of ordinary skill in the art to further modify the teaching of Benham with the teachings of Ewing at the time of the invention for ergonomic ease of slide and locking when movement is not desired as taught by Ewing.  The modification is merely the application of a known technique to a known device ready for improvements to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art is cited as a teaching of the general knowledge of one of ordinary skill in the art of known vertical gardens and grow panels:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        


16 February 2021